Title: To James Madison from Soliman Melimeni, 7 February 1806 (Abstract)
From: Melimeni, Soliman
To: Madison, James


                    § From Soliman Melimeni. 7 February 1806, Washington. “I have waited on Mr Cathcart, with a request that he would convey to you my sentiments in Answer to your Letter, but he refuses to do so, unless you desire it.
                    “I must therefore solicit you sir, to direct Mr Cathcart to call at my house in order to transact the business between us.”
                